DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/13/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean document KR 101483149 B1.
Re claim 1, the reference discloses a wireless charger 120 mounted upright for a mobile device 130 in an automobile (fig 2) having, inter alia, a power supply coil 155 provided at a position facing the back surface of the side wall of the case (fig 4), a circuit board 153 connected to the power supply coil 155 to feed current thereto, a housing 157 that houses the circuit board 153 wherein the center of the power supply coil 155 is located above the center of the housing 157 in an in-plane direction of the power supply coil 155 (i.e. fig 4 shows the primary coils placed above the center of the housing depicted in the profile view).
Re claim 5, the document discloses the wireless case is disposed on a center console 101 of a car.  Fig 2 shows the center console 101 with cupholder 110 and a wireless charger bin 120 with a mobile phone 130 place upright therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Korean document KR 101483149 B1.
Re claim 2, the document does not specifically disclose the lead wires from the supply coil led out to the upper side of the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wires protruding from any direction including the upper portion of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Re claim 3, the document does not disclose the specific distance between the upper end of the supply coil and the upper end of the housing being not more than 1 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance being less than 1 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Re claim 4, the document discloses the supply coil placed inside the housing.  It does not specifically disclose the supply coil being exposed in the opening at the rear of the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the coil in the exposed opening of the housing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2013/0154555) teaches a wireless charging tray placed in the console of an automobile.
	DE document (DE 102020133299 A1) teaches a wireless charger bin placed on the sofa arm for wirelessly charging a mobile device.  The bin is placed horizontally instead of vertically.
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087